                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


AUSTEN LACKEY,                                  §
                                                §
                  Plaintiff,                    §                 SA-17-CV-00514-FB
                                                §
vs.                                             §
                                                §
AUSTIN DEMENT, CRST                             §
EXPEDITED, INC.,                                §
                                                §
                  Defendants.                   §
                                                §
                                                §


                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff Austen Lackey’s Motion

to Quash Notices of Deposition [#48].       By his motion, Plaintiff asks the Court to quash

deposition notices issued to Tarik Tewary and the custodian of records for non-party Advanced

Diagnostics Hospital East for depositions to occur on March 14, 2019. The Court held a hearing

on the motion on this day, at which counsel for Plaintiffs and Defendants were present. At the

hearing, the parties agreed that the two notices were for the same witness—the custodian of

records of Advanced Diagnostics. The Court issued a number of oral rulings at the hearing,

which the Court now memorializes with these written orders:

       IT IS HEREBY ORDERED that Plaintiff Austen Lackey’s Motion to Quash Notices of

Deposition [#48] is DENIED IN PART AND GRANTED IN PART as follows: Defendants

may proceed with the noticed deposition of Advanced Diagnostics’ custodian of records.

However, the deposition will not occur on March 14, 2019 as noticed. Defendants do not waive

any objections to the scope of the deposition. The parties should confer on a mutually agreeable

date for the deposition of the records custodian to be scheduled within 60 days of this Order.

                                                1
       IT IS FURTHER ORDERED that all discovery in this case is CLOSED as of March

15, 2019 with the exception of the records custodian deposition underlying this Order and

Plaintiff’s previously noticed Rule 30(b)(6) deposition. There will be no further intervention by

the Court as to any discovery issued or depositions scheduled outside of the discovery period.

       SIGNED this 11th day of March, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                2
